 Case 6:20-cv-00805-RBD-DCI Document 9 Filed 06/01/20 Page 1 of 2 PageID 46




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

MARK MUCHA,

       Plaintiff,

v.                                                        Case No. 6:20-cv-805-Orl-37DCI

FEDERAL RESERVE BANK; and
WELLS FARGO BANK,

      Defendants.
_____________________________________

                                          ORDER

       The Court sua sponte dismissed Plaintiff’s complaint without prejudice for failure

to adequately allege subject matter jurisdiction and comply with the Federal Rules of

Civil Procedure. (Doc. 4.) The Court allowed Plaintiff until May 26, 2020 to file an

amended complaint correcting the deficiencies, cautioning that failure to timely file will

result in closure of this action without further notice. (Id. at 3.) To date, Plaintiff has not

filed an amended pleading in this case.

       Accordingly, it is ORDERED AND ADJUDGED that the Clerk is DIRECTED to

CLOSE the file. Should Plaintiff wish to further pursue his claims, he must initiate a new

action and pay a new filing fee.

       DONE AND ORDERED in Chambers in Orlando, Florida, on June 1, 2020.




                                              -1-
 Case 6:20-cv-00805-RBD-DCI Document 9 Filed 06/01/20 Page 2 of 2 PageID 47




Copies to:
Counsel of Record
Pro Se Party




                                    -2-
